On this application the hearing was confined to the question whether the plaintiff was entitled to a further allowance for medical and surgical care or hospital service under the provisions of General Statutes, § 5347.
The finding and award disclose that the plaintiff, while in the employ of the defendant, was on May 10th, 1924, injured by a fall which fractured her left hip and totally incapacitated her. She was given proper medical, surgical and hospital care in accord with the terms of the Workmen's Compensation Act, and a voluntary agreement was made, and compensation is being paid to the claimant each week for total disability. The voluntary agreement was presumably under General Statutes, § 5351, and amendments thereto.
The commissioner found as follows: "The claimant is totally incapacitated, and no medical or surgical treatment will improve this condition. She must be assisted, however, in all her movements about the house, and is also given alcohol rubs by Mrs. Graham, which are approved and recommended by the physician in charge. The alcohol rubs mentioned in the finding will not change the claimant's condition in any way and are simply a matter of comfort to her, as any alcohol rub of the body is." *Page 395 
Under this reservation we are dealing solely with the question whether the commissioner properly awarded the plaintiff an allowance of $5 per week for an indefinite time for treatment of her injured hip by alcoholic rubbing.
Under the finding it appears that all the curative assistance that can be given the plaintiff by medical, surgical or hospital care has been given by the defendant. Her condition cannot be improved by any further medical, surgical or hospital care. The alcohol rubs are not administered as a curative remedy, but merely as a means of temporary comfort, that is, as a temporary palliative.
Under the Compensation Act the claimant is entitled to medical, surgical or hospital treatment at the expense of the employer, when such treatment will tend to improve or alleviate her injured condition, or is administered for such purpose under competent professional advice.
Whether the plaintiff has secured all the compensation to which she is entitled under General Statutes, § 5351, and amendments thereto, is not a question involved in this reservation.
   The Superior Court is advised to sustain the appeal and vacate the award.
In this opinion the other judges concurred.